Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-196325 filed on 10/18/2018. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments on pages 8-12 of applicant argument form are the basis for the examiner allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email from the attorney.
1. (Currently amended) An autonomous driving control device for computing and executing a driving path along which a vehicle is driven autonomously, comprising:

           the acceleration section transition curve computing unit configured to compute an acceleration section transition curve on the basis of a target steering speed set in advance and an acceleration section travel distance; and
           the deceleration section transition curve computing unit configured to compute a deceleration section transition curve on the basis of the target steering speed and a deceleration section travel distance,
            wherein:
            a driving path is computed by setting the deceleration section travel distance to be shorter than the acceleration section travel distance and the non-transitory computer-readable storage media having further stored thereon instructions for executing the driving path.

11. (New) An autonomous driving control device for computing and executing a driving path along which a vehicle is driven autonomously, comprising:
            one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer-readable storage media having stored thereon at least an acceleration section transition curve computing unit, a deceleration section transition curve computing unit, a candidate connection position setting unit, a connection path computing unit and a driving path generating unit;
            the acceleration section transition curve computing unit configured to compute an acceleration section transition curve on the basis of a target steering speed set in advance and an acceleration section travel distance; and
            the deceleration section transition curve computing unit configured to compute a deceleration section transition curve on the basis of the target steering speed and a deceleration section travel distance;
            the candidate connection position setting unit configured to compute a movement path for moving the vehicle from a target vehicle position using the deceleration section 
            the connection path computing unit configured to compute a connection path that allows the vehicle to reach the candidate connection position from an initial position of the vehicle using the acceleration section transition curve and the deceleration section transition curve; and
            the driving path generating unit configured to generate the driving path by connecting the movement path and the connection path,
            wherein:
            a driving path is computed by setting the deceleration section travel distance speed to be shorter than the acceleration section travel distance.
            wherein regarding the acceleration section transition curve and the deceleration section transition curve included in the connection path or the movement path, a length of the deceleration section transition curve is shorter than that of the acceleration section transition curve and the non-transitory computer-readable storage media having further stored thereon instructions for executing the driving path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664